Exhibit 10.3

Execution Version

SEVERANCE AGREEMENT

THIS AGREEMENT, dated         , 2015, is made by and between Armstrong World
Industries, Inc., a Pennsylvania corporation (the “Company”), and         (the
“Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2016; provided,
however, that commencing on January 1, 2017 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. No Severance Payments shall be payable under this
Agreement unless there shall have been a termination of the Executive’s
employment with the Company during the Term; provided, however, that the
Executive shall not receive Severance Payments pursuant to this Agreement if the
Executive is entitled to any payments or benefits under the Executive’s Change
in Control Severance Agreement entered into with the Company on [DATE] (the
“Change in Control Agreement”). This Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.

4. Compensation Other Than Severance Payments.

4.1 If the Executive’s employment shall be terminated for any reason during the
Term, the Company shall pay the Executive’s full salary to the Executive



--------------------------------------------------------------------------------

through the Date of Termination at the rate in effect immediately prior to the
Date of Termination or, if higher, the rate in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, together
with all compensation and benefits accrued and payable to the Executive through
the Date of Termination under the terms of the Company’s compensation and
benefit plans, programs or arrangements as in effect immediately prior to the
Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.

4.2 If the Executive’s employment shall be terminated for any reason during the
Term, the Company shall pay to the Executive the Executive’s normal, accrued
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.

5. Severance Entitlements.

5.1 Subject to Sections 5.2 and 5.3 hereof, if (i) the Executive’s employment is
terminated during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason, then
the Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 5.1 (“Severance Payments”), in addition to
any payments and benefits to which the Executive is entitled under Section 4
hereof; provided, however, that, in the case of clauses (A) and (B) below,
Executive shall have executed a release of claims substantially in the form
attached as Exhibit A hereto and such release shall become effective within
sixty (60) days following the Date of Termination.

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one and a half (1.5) times the sum
of (i) the Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus under the Management Achievement Plan (the “MAP”) or any
other annual incentive compensation plan adopted by the Company in which the
Executive participates in respect of the fiscal year in which occurs the Date of
Termination or, if higher, such target annual bonus in effect immediately prior
to the first occurrence of an event or circumstance constituting Good Reason.

 

2



--------------------------------------------------------------------------------

(B) Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive a pro rata portion to the Date of
Termination of the bonus amount the Executive would have earned with respect to
the year in which the Date of Termination occurs, calculated by multiplying the
award that the Executive would have earned for such year, based upon the actual
level of achievement of the performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such year through the Date of Termination
by twelve (12). Such prorated bonus, if any, shall be payable at such time that
annual incentives are paid to employees of the Company who have not experienced
a termination of employment.

(C) The Company shall pay the Executive, no later than thirty (30) days
following the Date of Termination, at a daily salary rate based upon the
Executive’s annual base salary in effect immediately prior to the Date of
Termination (or immediately prior to any reduction resulting in a termination
for Good Reason, if applicable), a lump sum amount equal to all earned but
unused vacation days through the Date of Termination.

5.2 (A) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment (including any acceleration of vesting
of stock based benefits) or distribution by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
amounts and benefits payable under this Agreement shall be reduced by an amount
that would result in no Excise Tax being imposed; provided that the amounts and
benefits payable under this Agreement shall not be reduced unless the amounts
and benefits the Executive would receive after such reduction would be greater
than the amounts and benefits the Executive would receive if there were no
reduction and the Excise Tax were paid by the Executive (such reduction, the
“Cut Back”). For purposes of determining whether any Payments should be subject
to the Cut-Back, (i) the Executive shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the Date of Termination occurs and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes, (ii) no portion of the Payments the receipt or enjoyment of which the
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of section 280G(b) of the Code shall be taken
into account, (iii) no portion of the Payments shall be taken into account
which, in the opinion of the Accounting Firm, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code, including by
reason of section 280G(b)(4)(A) of the Code, (iv) the Severance Payments shall
be reduced only to the extent necessary so that the Payments in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of section 280G(b)(4)(B) of the Code or are otherwise not subject to
disallowance as deductions by reason of

 

3



--------------------------------------------------------------------------------

section 280G of the Code, in the opinion of the Accounting Firm, and (v) the
value of any noncash benefit or any deferred payment or benefit included in the
Payments shall be determined by the Accounting Firm in accordance with the
principles of sections 280G(d)(3) and (4) of the Code. Unless the Executive
shall have given prior written notice to the Company specifying a different
order of payments and benefits to be reduced to achieve the Cut-Back, any
payments and benefits to be reduced hereunder shall be determined in a manner
that has the least economic cost to the Executive, on an after-tax basis, and to
the extent the economic cost is equivalent, such payments and benefits shall be
reduced in the inverse order of when the payments and benefits would have been
made or provided to the Executive until the reduction specified herein is
achieved. The Executive may specify the order of reduction of the payments and
benefits only to the extent that doing so does not directly or indirectly alter
the time or method of payment of any amount that is deferred compensation
subject to (and not exempt from) Section 409A of the Code.

(B) All determinations required to be made under this Section 5.2 shall be made
by a nationally recognized accounting firm designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days after there has
been a Cut-Back, or such earlier time as requested by the Company. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm instead shall be the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.

5.3 Subject to the provisions of Section 16 hereof, the payments provided for in
subsection (A) of Section 5.1 hereof shall be made on the sixtieth (60th) day
following the Date of Termination.

5.4 Notwithstanding any provision of any equity incentive plan or award
agreement to the contrary, a termination of employment under Section 5.1 shall
not result in accelerated vesting of the Executive’s outstanding equity awards.

6. Termination Procedures.

6.1 Notice of Termination. During the Term, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

4



--------------------------------------------------------------------------------

6.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment during the Term, shall mean (i) if the
Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Executive, shall not be less than fifteen
(15) days nor more than sixty (60) days, respectively, from the date such Notice
of Termination is given).

7. Requirement of Release. Notwithstanding anything in this Agreement to the
contrary, the Executive’s entitlement to any payments other than the Executive’s
accrued but unpaid base compensation and any accrued but unpaid or otherwise
vested benefits under any benefit or incentive plan determined at the time of
the Executive’s termination of employment shall be contingent upon the Executive
having executed a release substantially in the form attached as Exhibit A hereto
and such release becoming effective within sixty (60) days after the Date of
Termination. If such release does not become effective within the time period
prescribed above, the Company’s obligations under Section 5.1 (other than
Section 5.1(C)) shall cease immediately.

8. No Mitigation. The Company agrees that the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 5 hereof. Further, no payment or
benefit provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

9. Successors; Binding Agreement.

9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

5



--------------------------------------------------------------------------------

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the most recent address shown in the personnel records of the
Company and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

 

To the Company: Armstrong World Industries, Inc. P.O. Box 3001 Lancaster,
Pennsylvania 17604 Attention: General Counsel

11. Entire Agreement Clause. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated by the Company other
than for Cause or by the Executive for Good Reason. In the event that the
Executive’s employment is terminated hereunder during the Term and prior to a
Change in Control (as defined in the Change in Control Agreement), the Executive
acknowledges and agrees that the Change in Control Agreement will terminate as
of the Date of Termination. Notwithstanding the preceding sentence, the
executive acknowledges and agrees that the restrictive covenants set forth in
Section [5] of the Change in Control Agreement shall survive such termination
and are incorporated in full herein.

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law and any additional withholding to
which the Executive has agreed. The obligations of the Company and the Executive
under this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 5 hereof) shall survive such expiration.

 

6



--------------------------------------------------------------------------------

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Settlement of Disputes; Arbitration.

15.1 All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator.

15.2 Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Lancaster County,
Pennsylvania in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

16. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under section 409A of the Code, the Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement until
such time as the Executive is considered to have incurred a “separation from
service” from the Company within the meaning of section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of section 409A of the
Code, and any payments that are due within the “short term deferral period” as
defined in section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required to
avoid the application of an accelerated or additional tax under section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive’s termination of employment shall instead be
paid on the first business day after the date

 

7



--------------------------------------------------------------------------------

that is six months following the Executive’s termination of employment (or upon
the Executive’s death, if earlier). The Company is entitled to determine whether
any amounts under this Agreement are to be suspended or delayed pursuant to the
foregoing sentence, and the Company shall have no liability to the Executive for
any such determination or any errors made by the Company in identifying the
Executive as a specified employee. Any amounts so suspended shall earn interest
thereon, if applicable, calculated based upon the then prevailing monthly
short-term applicable federal rate. Notwithstanding the foregoing, to the extent
that the foregoing applies to the provision of any ongoing welfare benefits to
the Executive that would not be required to be delayed if the premiums therefor
were paid by the Executive, the Executive shall pay the full cost of premiums
for such welfare benefits during the six-month period and the Company shall pay
the Executive an amount equal to the amount of such premiums paid by the
Executive during such six-month period on the first business day of the month
following the expiration of the six-month period referred to above. To the
extent required to avoid an accelerated or additional tax under section 409A of
the Code, amounts reimbursable to Executive under this Agreement shall be paid
to Executive on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in-kind benefits provided to Executive) during any one year may not effect
amounts reimbursable or provided in any subsequent year.

17. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Accounting Firm” shall have the meaning set forth in Section 5.2 hereof.

(B) “Board” shall mean the Board of Directors of the Company.

(C) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the deliberate and continued failure by the Executive to devote
substantially all the Executive’s business time and best efforts to the
performance of the Executive’s duties (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 6.1 hereof) after a written
demand for substantial performance is delivered to the Executive by the Board
which demand specifically identifies the manner in which the Board believes the
Executive has not substantially performed such duties; (ii) the deliberate
engaging by the Executive in gross misconduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; or (iii) the
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony or
any criminal charge involving moral turpitude. For the purposes of this
Agreement, no act, or failure to act, on the part of the Executive shall be
considered “deliberate” unless done, or omitted to be done, by the Executive not
in good faith and without reasonable belief that such action or omission was in
the best interests of the Company.

 

8



--------------------------------------------------------------------------------

(D) A “Change in Control” shall have the meaning set forth in the Executive’s
Change in Control Agreement.

(E) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(F) “Company” shall mean Armstrong World Industries, Inc. and shall include any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(G) “Cut Back” shall have the meaning set forth in Section 5.2 hereof.

(H) “Date of Termination” shall have the meaning set forth in Section 6.2
hereof.

(I) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(J) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(K) “Excise Tax” shall have the meaning set forth in Section 5.2 hereof.

(L) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(M) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described below, such act or failure to act is corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof:

(I) a material diminution in the Executive’s authority, duties, or
responsibilities or the assignment to the Executive of duties or
responsibilities that are materially inconsistent with those in effect on the
date hereof; provided, however, that Good Reason shall not exist under this
clause (I) if, following the closing of the Transaction, the Executive retains
the same position with respect to either the floor or ceiling business unit as
the position held by the Executive with the Company prior to such closing;

 

9



--------------------------------------------------------------------------------

(II) a reduction of ten percent (10%) or more by the Company in the Executive’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company;

(III) the relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment as of the date hereof or the Company’s requiring the Executive to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations;

(IV) a material breach by the Company of its obligations under this Agreement;
or

(V) failure of the Company to obtain assumption and agreement by a successor of
the Company to perform this Agreement as provided in Section 9.1.

The consummation of a Transaction, without the occurrence of one of the
foregoing acts or failures to act, shall not give rise to “Good Reason.” The
Executive’s right to terminate the Executive’s employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.
The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder. In no event will the Executive have Good Reason to terminate
employment unless such act or failure to act results in a material negative
change to the Executive’s employment that has not been cured within 30 days
after a Notice of Termination is delivered by the Executive to the Company. The
Executive must also provide notice to the Company of the Good Reason condition
within ninety (90) days of the initial existence of such condition.

(N) “Notice of Termination” shall have the meaning set forth in Section 6.1
hereof.

(O) “Payments” shall mean those payments so described in Section 5.2 hereof.

(P) “Severance Payments” shall have the meaning set forth in Section 5.1 hereof.

(Q) “Tax Counsel” shall have the meaning set forth in Section 5.2 hereof.

 

10



--------------------------------------------------------------------------------

(R) “Term” shall mean the period of time described in Section 2 hereof
(including any extension or continuation agreed in writing between the parties,
or earlier termination by either party contemplated herein).

(S) “Transaction” shall mean a spin-off of the Company’s flooring business or a
sale of all or substantially all of the assets that comprise the Company’s
flooring business or a similar transaction.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:

 

Name: Title:

 

[EXECUTIVE]

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this     day of
            ,         , by and between             (“Executive”) and Armstrong
World Industries, Inc. (the “Company”).

 

1.

FOR AND IN CONSIDERATION of the payments and benefits provided in the Severance
Agreement between Executive and the Company dated as of             , 20    ,
(the “Severance Agreement”), Executive, for himself or herself, his or her
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Severance Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (i) any direct or indirect holdings of equity in Armstrong
World Industries, Inc. or any vested awards (or awards which may vest) which
Executive has under any equity, equity-based, stock option or similar plan,
agreement or program, which equity and awards shall be subject to all the terms
and conditions of such documents; (ii) any claims for accrued and vested
benefits under any of the Company’s employee retirement and welfare benefit
plans; and (iii) any rights or claims Executive may have that cannot be waived
under applicable law (collectively, the “Excluded Claims”). Executive further
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Releasees have fully satisfied any and all obligations

 

A-1



--------------------------------------------------------------------------------

  whatsoever owed to Executive arising out of Executive’s employment with the
Company or any of the Releasees, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees.

 

2. Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

 

3. Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least forty-five (45) calendar days to consider the
Release, although Executive may sign it sooner if Executive wishes. In addition,
once Executive has signed the Release, Executive shall have seven (7) additional
days from the date of execution to revoke Executive’s consent and may do so only
by writing to: Armstrong World Industries, Inc., P.O. Box 3001, Lancaster,
Pennsylvania 17604, Attention: General Counsel. The Release shall not be
effective until the eighth (8th) day after Executive shall have executed the
Release and returned it to the Company, assuming that Executive had not revoked
Executive’s consent to the Release prior to such date. No payments shall be due
under Section 5 of the Severance Agreement unless this Release has become
effective, and no such amounts shall be paid until the times set forth therein.

 

4. It is understood and agreed by Executive that the payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.

 

5. The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

 

6.

The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the Commonwealth of Pennsylvania, and each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the

 

A-2



--------------------------------------------------------------------------------

  parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.

 

7. The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the Commonwealth of
Pennsylvania. If any provision hereof is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this document and
its terms shall be construed and enforced as if such unenforceable provision had
never comprised a part hereof, the remaining provisions hereof shall remain in
full force and effect, and the court construing the provisions shall add as a
part hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.

 

8. The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:

 

Name:

 

Title:

 

 

EXECUTIVE

 

A-3